Citation Nr: 1427736	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of stroke, secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by which the RO, in pertinent part, granted entitlement to service connection for stroke to which it assigned a 100 percent evaluation effective July 19, 2006 and a zero percent evaluation effective December 1, 2006.  The Veteran contested the noncompensable rating assigned effective December 1, 2006.

In February 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) of the RO.  A complete transcript of the DRO hearing is of record.

This matter has been remanded for further development of the evidence on several occasions, most recently in December 2013.  Unfortunately, due to noncompliance with the remand instructions, corrective action must be taken before the Board may adjudicate this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, the VA physician who conducted the examination requested in the December 2013 remand did not concede Board findings regarding the onset of certain symptoms to include fidgetiness and otherwise did not follow the remand directives as indicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has had several VA examinations to determine the precise residuals, if any, that are attributable to his service-connected diabetes-related stroke.  Each time Dr. U., a VA physician, determined that the Veteran did not suffer from any residuals attributable to a 2006 stroke.  Dr. U. has asserted consistently that a tremor and speech problems predated the stroke even after the Board expressly found in March 2014 that the Veteran's speech problems were not manifested until after his stroke in April 2006 and that his complaints of fidgetiness were also not reflected in the record until after his 2006 stroke.  In a March 2014 VA examination report, Dr. U. indicated that the Veteran's fidgetiness predated the 2006 stroke and that a familial tremor was unrelated to stroke.  It is unclear whether Dr. U. equated the fidgetiness with the familial tremor.  In any event, however, he did not provide a rationale for finding that such tremor was familial as opposed to stroke related.  The examiner did not address the Veteran's speech problems, to include stuttering and word-retrieval difficulties.  

Furthermore, Dr. U. did not comment on whether the Veteran suffered a stroke in 2013.  As to a stroke that took place in 2012, Dr. U. enumerated several residuals but asserted that the stroke was due to a hypertensive hemorrhage and indicated that he did not think the Veteran's hypertension was secondary to his diabetes mellitus and that the 2012 stroke, therefore, was unrelated to service.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Thus, the speculative opinion regarding the 2012 stroke is not adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Thus, further clarification regarding the 2012 stroke is necessary.

A new examination must be scheduled for an enumeration of all diabetes-related stroke residuals, if any.  The examination instructions are contained below.  The Board asks that an examiner other than Dr. U. conduct the examination.

Updated VA clinical records should be associated with the claims file.

Accordingly, the case is REMANDED to the AOJ/RO for the following action:

1.  Associate all VA clinical records dated from February 2014 to the present.

2.  Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a neurology examination by a physician other than Dr. U, if possible.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

The examiner should acknowledge the Veteran's stroke in April 2006.  The examiner should also indicate whether the Veteran's stroke in April 2012 was diabetes-related, and whether the Veteran has had any diabetes-related strokes since then, specifically in 2013.  A full rationale for all conclusions should be provided, and if an answer is cannot be provided, the examiner should explain why.

The examiner should identify all residuals attributable to the Veteran's diabetes-related stroke(s).  In doing so, the examiner MUST specifically determine whether the Veteran experienced any left-sided facial numbness, stuttering, word retrieval problems, or other speech impairment, or fidgetiness and/or trembling, etc., that were residuals of his April 2006 stroke, and any other diabetes-related stroke since then.  In making this determination, the examiner MUST recognize that the Veteran's speech problems, including stuttering and word retrieval difficulties, and his fidgetiness were not present prior to his April 2006 stroke. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  As stated, if an opinion cannot be rendered regarding any aspect of the examination herein without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  Merely saying he/she cannot respond will not suffice.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit sought, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



